Citation Nr: 1233362	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to October 1968 for the United States Army.  His awards and decorations include the Combat Infantryman Badge, the Army Commendation Medal with "V" device, the Purple Heart, and the Silver Star.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in May 2010.  In July 2010, the Veteran withdrew his request for a Board hearing.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

This issue of an increased rating, to include a total disability rating based on individual unemployability (TDIU) due to diabetes mellitus has been reasonably raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is not a part of the current appeal, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's PTSD is manifested by avoidant behavior, decreased participation in activities, intolerance of crowds, intrusive memories, nightmares, sleep disturbances, irritability, hypervigilance, startles responses, anxiety, temper problems, forgetfulness, difficulty concentrating, and GAF score of 65.  His symptomatology is productive of occupational and social impairment of no more than reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice by letter dated in April 2009 on the underlying claim of service connection for PTSD.  

The requirement of VCAA notice does not apply for a claim on appeal for higher initial evaluations for a service-connected disability.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the claim for an initial compensable rating for PTSD.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, to include VA records and lay statements from the Veteran, his family, and buddy.  The Veteran was afforded an adequate VA examination in April 2009.

Factual Background

The Veteran contends that his PTSD should be rated higher than 30 percent disabling.  In his July 2009 notice of disagreement, the Veteran contends that the VA examiner did not see the full effect that his service had on him.  He described battling with alcohol usage, waning social interaction, and engrossing himself in work, presumably to forget about his traumatic experiences in Vietnam.  In a statement accompanying the Form 9, the Veteran stated that he no longer suffers from alcohol abuse despite still facing the demons of his past, and he still attempts to pull himself together for appearance's sake. 

The Veteran's representative, in his August 2011 brief, asserts that the Veteran is disagreeing with his initial rating because his PTSD symptoms worsened since retirement as he continues to have frequent nightmares, anxiety, agitation, restlessness, difficulty sleeping, and exhibits a loss of interest in pleasurable activities.  He has some social and emotional withdrawal as the Veteran describes almost complete social isolation.  He also becomes irritable and angry, causing difficulties at home, in addition to being hyper vigilant and easily startled.  

The Veteran's wife submitted a statement in April 2009.  She indicates that she has been married to the Veteran for over 30 years and he has always had sleeping problems involving nightmares about Vietnam.  She also indicates that the Veteran used to have a drinking problem until about 10 years ago.  She confirms that the Veteran is becoming more socially isolated as he avoids events where there is a crowd, to include family reunions.  Occupationally, the Veteran, during his working career, refused several positions with more pay and benefits because he wanted to avoid more social interaction in the workplace.  His wife believes that he is a very intelligent person, but has trouble concentrating and focusing.  She asserts that he is normally a loving and caring person, but becomes very short-tempered if he feels pushed or pressured.  She mentions that the Veteran no longer works due to an industrial accident at work (broken shoulder blade) in May 2004, and now he seems more restless not being able to work.  He tries to keep himself occupied in his workshop.  

The Veteran's wife also submitted accompanying statements to the July 2009 notice of disagreement confirming her previous observations of the progression of symptoms.  She mentions that the Veteran "forgets a lot" and "can't concentrate on one thing" and that his hands shake badly.  She confirms the Veteran's social isolation as he does not like to go to the store and notes that he exerts a bad temper when he gets frustrated "when he wants to do something and physically can't do it anymore" or when provoked.  

Family statements received in April 2009 further confirm the Veteran's PTSD symptoms of nightmares, sleep disturbances, and startled or jumpy behavior.  

Statements from the Veteran's buddy received in August 2009 address much of the same type of affects of PTSD symptoms as discussed by the Veteran's wife.  Although the Veteran and his buddy fought together in Vietnam, the buddy indicates that he reunited with the Veteran over the last four months and now they communicate regularly.  His buddy indicates that the Veteran continuously isolates himself from social events, but that he "relaxes a little" when he is around his buddy.  The buddy also suggests that the Veteran escapes his PTSD issues by staying distracted with his work.  

In April 2009, the Veteran was afforded a VA examination and the examiner reviewed the Veteran's past medical, military, social and vocational history, conducted a mental status examination, and furnished a proper diagnosis.  The examiner enumerated the following symptoms of PTSD.  The Veteran continues to have frequent nightmares, anywhere from a few night per week to daily and gets distressed when exposed to stimuli or when provoked.  Anxiety, agitation, and restlessness were reported.  He had to cease working due to a shoulder injury at work.  The examiner reported that the Veteran pushed away painful feelings after Vietnam by drinking heavily and working long hours through most of his career.  However, the Veteran discontinued all alcohol use.  The Veteran noted an increase in his re-experiencing of symptoms since his retirement.

The VA examiner described the effects of PTSD on his social functionality.  The Veteran avoids social situations or crowds and has a loss of interest in previously pleasurable activities.  The Veteran only maintains a few friendships and has anger and irritability issues which cause friction at home with his family.  The Veteran was noted as being hyper vigilant and easily startled.  

The Veteran's mental status exam revealed that he is alert, oriented, and cooperative with a neutral mood, but constricted affect.  The examiner noted that his thoughts are clear and goal directed.  There is no evidence of hallucinations, delusions, panic, paranoia or obsession rituals, nor are there suicidal ideations.  The Veteran's cognitive abilities are intact, to include memory, judgment, and speech, along with communication abilities.  The Veteran's grooming and hygiene were appropriate as well.  There was some noted hypervigilence.  The examiner diagnosed the Veteran with PTSD and assigned a GAF close of 65, noting that the Veteran "appears to have had difficulty through the years mainly from social and emotional withdrawal due to PTSD.  [He] appears to be having some increased difficulty re-experiencing phenomenon since his retirement."  

A follow-up VA inpatient treatment record of July 2009 revealed nothing different than what was already noted in the April 2009 VA examination.  

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  12 Vet. App. 119 (1999).  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found ("staged" ratings). See id. at 125-26.  

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.   

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV)).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A score of 61 to 70 is defined as having some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  Id. 

Analysis

As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue in the instant case is to be considered during the entire period from the initial assignment of the disability rating effective February 26, 2009 to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, the RO granted service connection for PTSD in the June 2009 rating decision based on the Veteran's current diagnosis and stressor verification evidence.  A 30 percent rating was assigned effective from February 26, 2009.  The Veteran presently contends that his PTSD should be rated higher than 30 percent disabling.

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria, the appropriate equivalent rating will be assigned.  Id.  Here, the probative medical evidence of record, to include the April 2009 VA examination, Veteran's statements, and lay statements demonstrates that, in essence, the Veteran's PTSD is manifested by avoidant behavior, decreased participation in activities, intolerance of crowds, intrusive memories, nightmares, sleep disturbances, irritability, hypervigilance, startled responses, temper problems, forgetfulness and difficulty concentrating. 

The Veteran's wife statements (previously referenced) are probative in confirming and explaining the Veteran's social impairment.  She reiterates all of the symptoms taken into consideration at the time of the VA examination and explains how the Veteran is increasingly finding himself in social isolation from her and his family, as he attempts to cope with his PTSD by distracting himself.  The Veteran refuses to go to the store with her and avoids social situations except for the times where he interacts with a few friends and family members.  The buddy statement, when considering that the buddy is only competent to attest to his observation of the Veteran's PTSD symptoms since their reconnection four months prior to his statement, further confirms the Veteran's current impairment in social functioning.  

Furthermore, the Veteran, who had not been reported as being forgetful at the time of the VA examination in April 2009, has been observed to be forgetful by his wife in July 2009, and has been observed to be even more frustrated, short-tempered, and irritable as he has found it more difficult to complete tasks.  His wife mentioned that while the Veteran was still working, he was offered a promotion that he turned down due to the fact that he was avoidant of interpersonal interaction which was associated with the promotion.  For these reasons the Veteran's symptomatology associated with the rating criteria under the General Rating Formula equates to occupational and social impairment resulting in reduced reliability and productivity, which meets the criteria for an initial rating of 50 percent.

The Board has reviewed all of the evidence in the Veteran's claims file, which includes the events reported in the aforementioned factual background.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Accordingly, for the reasons mentioned above, the Board finds that the pertinent evidence of record reflects the Veteran's symptoms of PTSD and the effects of these symptoms on the Veteran are such that his disability picture more nearly approximates the criteria for a 50 percent evaluation.  

The symptomatology to warrant a 70 percent evaluation under the criteria of Diagnostic Code 9411 is not shown in the Veteran's case.  A review of the record reveals that the Veteran has social and emotional withdrawal as he retreats to his workshop in isolation as a way to cope with his PTSD symptoms.  There is no evidence in the record to suggest that his PTSD has interfered with his employment status or interpersonal relationships beyond that interference contemplated by a 50 percent rating.  In fact, the Veteran and his wife have confirmed that the Veteran no longer works due to a work-related shoulder injury.  Despite observations of forgetfulness and difficulty concentrating, the evidence does not show that he was occupationally impaired due to the types of symptoms listed in the criteria for a 70 percent rating.  

With regards to social impairment, the Veteran currently maintains a few friendships and has been married to his current wife for over 30 years despite his increased desire for social isolation.  The 70 percent criteria reflect an inability to establish and maintain effective relationships.  He also has not demonstrated that he has impaired judgment or any speech issues that would affect his social or occupational functions.  He neither described nor showed evidence of tangentially or loose associations, and he denied having suicidal ideations, auditory or visual hallucinations.  Furthermore, there is no indication that his disorder required any period of hospitalization.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a 70 percent evaluation.  

Consequently, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 50 percent at any time since the grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, for the reasons and bases expressed above, the Board concludes that an initial rating of 50 percent, and no higher, is warranted for the Veteran's PTSD since the grant of service connection for this condition.

Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are fully adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Notably, a review of the record does not indicate the issue of a TDIU rating within the context of the underlying PTSD has been reasonably raised by the record.  Instead, the record evidence seems to indicate a claim for a TDIU rating due to the Veteran's service-connected diabetes mellitus (currently at 10 percent from December 2, 2008), which is not a disability currently under consideration on appeal before the Board.  In his original December 2008 claim, the Veteran indicated that he was receiving Social Security disability benefits due to his diabetes and other nonservice-connected conditions, but did not mention PTSD.  The Veteran submitted a PTSD claim and stressor questionnaire on February 2009.  At that time, the Veteran and his wife submitted statements suggesting that the Veteran is no longer working due to a work-related accident whereby he injured his shoulder blade.  The Veteran's August 2009 buddy statement can be reasonably interpreted to suggest that the buddy believes the Veteran can no longer work due to PTSD symptoms; however, the Board finds that this interpretation is outside the scope of the buddy's competency; as the buddy only reunited with the Veteran four months prior to the submission of his statement, the buddy can only testify as to his observations and knowledge of the Veteran's condition going only four months back from August 2009, and, moveover, the buddy's statement regarding the Veteran's employment status is inconsistent with the statements already provided by the Veteran and his spouse.  Thus, the Board rules out any potential TDIU issue with respect to the initial increase rating claim for PTSD.


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


